Exhibit 10.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT. THE REDACTIONS ARE INDICATED WITH “[**]”. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.

Supply Agreement

This Supply Agreement (the “Agreement”) is entered into as of the Commencement
Date by and between Gevo, Inc. (“Gevo”) and HCS Holding GmbH (“HCS Holding”).
Seller (defined below) agrees to sell and deliver the Product(s) (defined below)
in accordance with the Terms and Special Provisions hereof to the Buyer (defined
below), and the Buyer agrees to buy and accept the Product(s) in accordance with
this Agreement, the Terms and Special Provisions hereof, and the Terms and
Conditions, which are attached as Exhibit A to this Agreement and incorporated
by reference.

Specific Terms for Sale of Products

 

1.      Seller:

   Gevo, Inc. and/or its affiliate, Agri-Energy LLC

2.      Buyer:

   HCS Holding GmbH and/or its affiliates

3.      Commencement Date:

   May 15, 2017

4.      Products:

  

a.      Renewable Isooctane (i.e., >95% isooctane content) produced from
bio-based isobutanol.

 

b.      High-Octane Paraffinic Hydrocarbons (i.e., >80% isooctane content)
produced from bio-based  isobutanol.

5.      Specifications:

  

a.      The Product Specifications for Renewable Isooctane is attached as
Exhibit B to this Agreement.

 

b.      The Product Specifications for High-Octane Paraffinic Hydrocarbons is
attached as Exhibit C to  this Agreement.

6.      Term:

  

The term will have two phases — a Demo Phase and a Commercial Offtake Phase.

 

Demo Phase: The first phase of the Term (the “Demo Phase”) will commence as of
the Commencement Date and, unless terminated sooner, will expire at the earlier
of (i) Commercial Operational Date (defined below) or (ii) the shutdown of
operations at the Demo Facility (defined below). In any case, the Demo Phase
will expire on the fifth anniversary of the Supply Agreement Date.

 

Commercial Offtake Phase: The second phase of the Term (“Commercial Offtake
Phase”) will commence as of the first date on which Seller has shipped Product
from the Commercial Offtake Facility (defined below) to Buyer pursuant to the
terms and conditions of this Agreement (the “Commercial Operational Date”) and,
unless terminated sooner, will expire on the fifth anniversary of the Commercial
Operational Date.

 

For purposes of this Agreement, the word “Term” refers to the term of this
Agreement, consists of both the Demo Phase and the Commercial Offtake Phase, and
commences on the Commencement Date and, unless terminated sooner, will expire on
the fifth anniversary of the Commercial Operational Date.

 

The Commercial Offtake Phase shall not come into effect, including any off-take

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Supply Agreement   Page 1 Buyer: HCS Holding GmbH  



--------------------------------------------------------------------------------

   obligations resulting thereof, should the Commercial Operational Date not be
reached before the fourth anniversary of the Supply Agreement Date. In this
case, the term of the Supply Agreement shall terminate on the fifth anniversary
of the Supply Agreement Date.

7.      Facility:

  

Demo Phase: The Seller biorefinery at South Hampton Resources’ facility located
at 7752 W F-M 418, Silsbee, Texas 77656 (the “Demo Facility”).

 

Commercial Offtake Phase: The hydrocarbon plant anticipated to be co-located
with the Agri-Energy LLC isobutanol plant located at 502 S Walnut Ave, Luverne,
Minnesota 56156 (the “Commercial Offtake Facility”).

 

For purposes of this Agreement, the word “Facility” refers to (i) the Demo
Facility during the Demo Phase of the Term and (ii) the Commercial Offtake
Facility during the Commercial Offtake Phase of the Term.

8.      Volume:

  

Demo Phase: Up to one-hundred (100) metric tons (~38,000 U.S. gallons) of
Renewable Isooctane or High-Octane Paraffinic Hydrocarbons per year from the
Demo Facility.

 

Commercial Offtake Phase: Eight-hundred (800) metric tons (~304,000
U.S. gallons) of Renewable Isooctane per year from the Commercial Offtake
Facility. Additionally, Buyer has the option to purchase an additional
three-hundred (300) metric tons (~114,000 U.S. gallons) of Renewable Isooctane
per year from the Commercial Offtake Facility.

9.      Purchase Price(s):

  

Demo Phase:

 

Renewable Isooctane: $[**] per U.S. gallon

High-Octane Paraffinic Hydrocarbons: $[**] per U.S. gallon

 

Commercial Offtake Phase: The price per U.S. gallon of Renewable Isooctane for
any given month during the Commercial Offtake Phase shall be [**].

10.    Terms of Payment

   Unless otherwise agreed to in writing, Buyer shall pay via wire transfer all
amounts as invoiced without discount, deduction, withholding, set-off, offsets
or counterclaim of any kind in United States dollars on the twentieth calendar
day of the month following date of delivery (the “Terms of Payment”). Seller
shall have the right to assess finance charges against all past due amounts and
all accrued but unpaid late payment charges, at the LIBOR rate as reported in
The Wall Street Journal plus two percentage (2%) points, but not to exceed the
maximum charges permitted by law. Buyer shall pay all of Seller’s costs
(including attorneys’ fees and court costs) of collecting past due payments.
When payment due date falls on a Saturday or on a weekday, other than Monday,
which is not a banking day in New York, then any such payment shall be made on
the nearest preceding New York banking day. When the payment due date falls on a
Sunday or a Monday which is not a banking day in New York, all be made on the
next following banking day.

11.    Delivery, Title, and  Risk of Loss Terms:

   [**]

12.    Marketing:

   Buyer has permission to market and distribute the Products globally on a
non-exclusive basis.

13.    Other Products:

   In addition to the Products, it is the intent of the Parties to establish a
separate Off-Take Agreement for Bio-Based Jet Fuel or other products, such as
bio-based isobutanol produced at the Demo Facility and the Commercial Offtake
Facility.

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Supply Agreement   Page 2 Buyer: HCS Holding GmbH  



--------------------------------------------------------------------------------

14.    Press Release:

   The Parties shall publically disclose, via mutually agreed upon press
releases, aspects of the developing commercial plan for Buyer to serve as a
major and substantial off-taker of Renewable Isooctane from the Demo Facility
and a vital off-taker from the Commercial Offtake Facility. Each Party agrees to
evaluate options to make the partnership most impactful and provide maximum
credibility for Seller’s technology. There shall be no publication about the
commercial relationship without the other party’s prior consent.

15.    Support of Financing  Efforts:

   Buyer agrees to provide support to Seller’s financing efforts in any
reasonable way possible, including attending meetings with prospective investors
or lenders.

16.    Confidentiality:

   Except as set forth below, during the Term and for the 12-month period
following the termination or expiration of the Term, all documents and
information provided by any Party (or any affiliate or representative of a
Party) to the other Party (or any affiliate or representative of the other
Party) will be kept strictly confidential and will not be used by the receiving
Party (or any affiliate or representative of a receiving Party) for any purpose
other than the transactions contemplated by this Agreement, except to the extent
such documents and information (a) were already known to the recipient of the
receiving Party, other than as a result of disclosure known by the receiving
Party to have been improper, (b) hereafter becomes available to the receiving
Party, other than as a result of disclosure known by the receiving Party to have
been improper, (c) must be disclosed to, or filed with, any governmental agency
or authority pursuant to applicable law or legal process. The terms and
existence of this Agreement are hereby deemed to be documents and information
provided by Seller, subject to disclosure at any time by either party after
consultation with the other party unless otherwise required by law or
regulation.

17.    Notices:

  

Notices to Buyer:

 

HCS Holding GmbH

Gateway Gardens

Edmund-Rumpler Str 3 D-60549

Frankfurt

Attention: Henrik Krüpper

Phone: +49 (69) 695386-111

Fax: +49 (69) 695386-286

  

Notices to Seller:

 

Gevo, Inc.

345 Inverness Drive South

Building C, Suite 310

Englewood, Colorado 80112

Attention: General Counsel

Phone: (720) 267-8615

Fax: (303) 858-8431

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Supply Agreement   Page 3 Buyer: HCS Holding GmbH  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, through their respective duly authorized
officers have executed this Agreement effective as of the Commencement Date.

 

HCS Holding:

 

HCS Holding GmbH

   

Gevo:

 

Gevo, Inc.

/s/ Dr. Uwe Nickel

   

/s/ Patrick R. Gruber

Name:   Dr. Uwe Nickel     Name:   Patrick R. Gruber Title:   Chief Executive
Officer     Title:   Chief Executive Officer

/s/ Henrik Krüpper

      Name:   Henrik Krüpper       Title:   Chief Commercial Officer      

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Supply Agreement   Page 4 Buyer: HCS Holding GmbH  



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS FOR SUPPLY AGREEMENT

Any terms and conditions included by the Parties in the Agreement to which these
Conditions are attached shall prevail over these conditions.

 

1 INTERPRETATION

1.1 In these Conditions (except where the context otherwise requires):

If applicable “Buyer”, “Facility”, “Seller”, “Specification,” “Term”, and “Terms
of Payment” shall have the meanings given to them in the Agreement.

“Agreement” means the agreement between Buyer and Seller for the purchase by
Buyer of Materials in accordance with these Conditions;

“Buyer Affiliate” means each and any subsidiary or holding company of Buyer and
each and any subsidiary of a holding company of Buyer;

“Carrier” has the meaning set forth in clause 28 of these Conditions;

“Claims” has the meaning set forth in clause 13.1 of these Conditions;

“Commencement Date” means the date as set out in the Agreement or (if none) as
may be agreed between the parties in writing;

“Conditions” means these terms and conditions of purchase;

“Delivery Point” means the point at which the Materials pass the flange or spout
between Seller’s delivery line at the Facility and Buyer’s receiving connection
or equipment, whether truck, tank car, or other receiving equipment;

“Information” means any technical or commercial Information, including but not
limited to pricing information relating to Material and information relating to
the business activities of a party;

“Insolvent” means where a receiver, administrative receiver or administrator or
any similar officer of any description is appointed over any assets or business
or a liquidator is appointed (other than as a bona fide and solvent amalgamation
or reconstruction) or either party becomes bankrupt or makes any form of
composition with its creditors or proposes any of the above or the other party
apprehends that any of the above is about to occur in relation to the other
party or any similar or equivalent event occurs in relation to the other party
(including in any jurisdiction to which it is subject);

“Intellectual Property Rights” means all patents, trademarks, logos, copyright,
moral rights, rights to prevent passingoff, rights in design and all other
intellectual and industrial property rights, in each case whether registered or
unregistered and including applications or rights to apply for them and together
with all extensions and renewals of them and, in each and every case, all rights
or forms of protection having equivalent or similar effect anywhere in the
world;

“Losses” means direct losses, claims, damages, liabilities, fines, interest,
penalties, costs, charges, and expenses.

“Materials” means the products set out in the Agreement;

“Purchase Order” means a standard purchase order form used by Buyer to order
Materials from Seller in accordance with the terms and conditions of the
Agreement;

“Quarter” means a calendar quarter of 3 months commencing 1 January, 1 April,
1 July or 1 October and any shorter period commencing on a day following the end
of a Quarter and ending on the termination or expiry of the Agreement as
appropriate, or commencing on the Commencement Date and ending on the day prior
to the start of the next calendar quarter, and “Quarterly” has a corresponding
meaning;

“Taxes” has the meaning set forth in clause 10.2 of these Conditions;

“Working Day” means a day not being a Saturday, Sunday or Public Holiday when
banks are open for conduct of normal banking business in New York.

1.2 Headings are included for convenience only and shall not affect the
interpretation or construction of these Conditions.

1.3 In these Conditions, unless the context requires otherwise, the following
rules shall apply:

1.3.1 any reference to a “party” or “the parties” is to a party or the parties
(as the case may be) to these Conditions;

1.3.2 a Recital, Clause, or Appendix is to a recital of, clause of or appendix
to these Conditions (as the case may be) and references made to Parts or
Paragraphs are to parts and paragraphs of these Conditions;

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Exhibit A to   Page 1 Supply Agreement   Terms and Conditions for Supply
Agreement  



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS FOR SUPPLY AGREEMENT

 

1.3.3 any reference to “this Agreement” includes any Appendices, which form part
of the Conditions for all purposes;

1.3.4 any reference to a statute or statutory provision is a reference to such
statute or statutory provision as amended, extended, consolidated, re-enacted or
replaced from time to time and any reference to a statute or statutory provision
includes any and all subordinate legislation in force under any of the same from
time to time;

1.3.5 the masculine, feminine or neuter gender respectively includes the other
genders, references to the singular include the plural (and vice versa) and
references to persons include firms, corporations and unincorporated
associations; and

1.3.6 any words following the terms including, include, in particular, for
example or any similar expression shall be construed as illustrative only and
shall not limit the sense of the words, description, definition, phrase or term
preceding those terms.

2 BASIS OF THE AGREEMENT

2.1 These Conditions constitute the general terms and conditions governing the
transactions contemplated in the Agreement for the sale of the Materials to
which these general terms and conditions are attached as Exhibit A. Any
conflicting general term or condition on the part of Buyer or Seller shall be
deemed superseded and replaced by these Conditions and the Agreement as a
condition of sale. Any additional or subsequent term or condition of Buyer or
Seller shall not be binding on Seller or Buyer, respectively, and all such
conditions are hereby expressly rejected, unless specifically agreed to in
writing signed by an officer of the respective party.

2.2 Each party acknowledges that it has not relied on and shall have no remedy
in respect of any statement, promise, representation, assurance, warranty or
understanding made or given by or on behalf of the other party (whether
innocently or negligently) which is not expressly set out in the Agreement.
Neither party shall have any claim for innocent or negligent misrepresentation
based upon any statement, representation, assurance or warranty in the
Agreement.

3 DURATION AND TERMINATION

3.1 Except as otherwise expressly provided in the Agreement or unless terminated
in accordance with the Agreement, the date of the Agreement shall become
effective as of the Commencement Date and shall continue for the Term.

3.2 Either party may terminate the Agreement without liability to the other
party immediately by notice in writing if the other party has become Insolvent.

3.3 If either party commits a material breach of the Agreement and fails to
remedy that breach within 30 days of having received from the non-defaulting
party a written notice specifying the breach and requiring it to be remedied,
then the non-defaulting party shall be entitled to terminate the Agreement
immediately by giving written notice to the other party.

3.4 The accrued rights, remedies, obligations and/or liabilities of the parties
as of the date of termination or expiry shall not be affected, including the
right to claim damages in respect of any breach of the Agreement which existed
at or before the date of termination or expiry.

3.5 Clauses which expressly or by implication survive termination or expiry of
the Agreement shall continue in full force and effect notwithstanding such
termination or expiry.

4 SUPPLY

Seller shall supply Materials in accordance with the Agreement that conform in
all respects to the quantity, quality, Description and Specification specified
in the Agreement at the place and by the method set out in the Agreement or as
may be otherwise agreed in writing by Buyer.

5 DELIVERY OF MATERIALS

5.1 Seller shall deliver the Materials in accordance with the terms of delivery
as reasonably specified by Buyer in a Purchase Order.

5.2 Seller shall ensure the Materials are marked in accordance with Buyer’s
reasonable instructions and any applicable regulations and requirements of the
carrier and properly packed, packaged, prepared and secured in accordance with
good commercial practise and in such a manner so as to reach their destination
in good condition.

5.3 Seller shall ensure that each delivery of Materials is accompanied by a
prominently displayed delivery note which shows the date of the Purchase Order,
the Purchase Order number (if any), the type and quantity of the Materials
(including the code number of the Materials (where applicable)), the number of
packages and contents, special storage instructions (if any) and if the
Materials are being delivered by instalments the outstanding balance of
Materials remaining to be delivered.

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Exhibit A to   Page 2 Supply Agreement   Terms and Conditions for Supply
Agreement  



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS FOR SUPPLY AGREEMENT

 

5.4 Delivery of the Materials shall be completed when unloading of the Materials
in accordance with the Purchase Order and all instructions and requirements set
out in the Purchase Order and this clause 5 have been completed at the Delivery
Point.

6 PROPERTY AND RISK

6.1 The Materials shall be and remain at the risk of Seller until delivery to
Buyer has been completed in accordance with clause 5 and ownership and risk in
the Materials shall pass to Buyer on completion of delivery in accordance with
clause 5.

6.2 Seller warrants that it has full, clear and unencumbered ownership of the
Materials and that on delivery Seller shall have full and unrestricted rights to
sell and transfer all such Materials and shall transfer full, clear and
unencumbered ownership of the Materials to Buyer. Seller shall indemnify Buyer
against all third party claims arising out of Seller’s ownership and/or delivery
to Buyer of the Materials.

7 INTENTIONALLY OMITTED

8 MATERIALS

8.1 Seller shall supply Buyer in good time with all instructions and other
information reasonably required to enable Buyer to accept delivery of the
Materials.

8.2 Seller shall not deliver the Materials in instalments without Buyer’s prior
written consent. Where it is agreed that the Materials are delivered by
instalments each instalment may be invoiced and paid for separately and the
Agreement shall be construed as a single contract in respect of each instalment.

8.3 Seller shall:

8.3.1 co-operate with Buyer in all matters relating to the Agreement and comply
with all reasonable instructions of Buyer and shall ensure at all times that
Seller has and maintains all the registrations, licences, permissions,
authorisations, consents and permits that it needs to carry out its obligations
under the Agreement;

8.3.2 use a sufficient number of appropriately qualified and trained personnel
to ensure that Seller’s obligations are fulfilled in accordance with the
Agreement and shall provide all equipment, tools, vehicles and such other items
as are required to provide the Materials; and

8.3.3 at all times comply with all applicable laws and regulations in the
performance of the Agreement and shall observe all health and safety rules and

regulations and any other regulatory and security requirements that apply at any
of Buyer premises.

9 [**]

10 PRICE AND PAYMENT

10.1 The price for the Materials shall be fixed and shall be the price set out
in the Agreement. The purchase price is exclusive of all Taxes and is subject to
the provisions of clause 10.2. No variation of the price and no extra costs
and/or charges in relation to the Materials shall be effective unless agreed by
both parties in writing.

10.2 All taxes, duties, fees, dues or other charges (collectively “Taxes”) now
in effect or hereafter imposed or assessed by any federal, state, county or
local government or agency with respect to or measured by Materials or the
manufacture, transportation, storage, delivery, sale, receipt, exchange,
inspection or use of Materials will be for Buyer’s account. Upon receipt of
invoice, Buyer shall reimburse Seller for any such Taxes required to be
collected or paid. If Buyer is exempt from any Taxes, Buyer must provide Seller
with proper exemption certificate(s) prior to lifting any Materials. Failure to
do so shall subject Buyer to payment of any such Taxes, together with any
applicable interest or penalties, and any consequential costs or fees imposed
upon Seller as a result of such failure. From time to time, Buyer may elect to
defer Taxes, with Seller’s consent, as defined in applicable state and federal
regulations.

10.3 Unless otherwise specified on the Agreement, no invoice shall be issued in
respect of the Materials earlier than the date of completion of their delivery.
Each invoice shall include such supporting information as Buyer may reasonably
request to verify the accuracy of the invoice including the relevant Agreement
number.

10.4 Provided that invoices are valid and correct in all material respects and
providing the Agreement number is clearly shown on the invoice, Buyer shall pay
correct invoices in accordance with the Terms of Payment set out in the
Agreement but time for payment shall not be of the essence of the Agreement.
Buyer reserves the right to reject the invoice and not pay the invoice until
Seller presents an invoice clearly showing the correct Agreement number and such
other information as Buyer may reasonably request from time to time.

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Exhibit A to   Page 3 Supply Agreement   Terms and Conditions for Supply
Agreement  



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS FOR SUPPLY AGREEMENT

 

11 NO CHANGES IN PROCESS

Without prejudice to any of the other provisions, Seller warrants that it shall
not change its feedstock, without giving Buyer reasonable notice in writing of
any such change such that Buyer can give a written response to any such change.
Buyer’s response, if any, shall in no way constitute an endorsement of such
change in feedstock, which shall be at Seller’s own risk. Seller shall indemnify
Buyer against all Losses arising out of any failure to give such notice.

12 WARRANTIES

12.1 Seller warrants and shall ensure that:

12.1.1 upon delivery, all Materials conform to the Specifications for such
Materials specified in the Agreement;

12.1.2 all Materials shall be supplied with all necessary documentation
including any necessary guidelines or policies and shall be free from any
contamination, unauthorised ingredient or other substance and/or any
manufacturing error which renders the Materials unsuitable to be used for the
purpose(s) for which the Materials were designed and/or purchased;

12.2 The warranties in clause 12.1 of these Conditions do not extend to any
device, product, or system into which any Material is incorporated. The
warranties and remedies are conditional upon proper storage, installation, use
and maintenance with care and good workmanship and/or in accordance with
Seller’s instructions. The warranties and remedies are not applicable to any
Material not used in accordance with the currently published safety standards of
the location where the Material is used. The warranties and remedies are also
not applicable to, and do not cover any damage, defect, inoperability, or
incorrect performance resulting from or caused by:

12.2.1. any Material that has been subjected to abuse, misuse, accident,
shipping or other physical damage, improper use, abnormal operation or handling,
neglect, inundation, fire, water or other liquid intrusion, negligence, or
exposure to adverse environment;

12.2.2 any Material that has been damaged due to alteration or modification by
anyone not authorized by Seller;

12.2.3 any Material which defect or problem is caused by its misuse; and

12.2.4 any Material which has been tampered with.

 

12.3 Buyer is relying on Seller’s expertise and quality assurance systems to
obtain Materials delivered promptly that comply with the Agreement. Modern
supply chain practices mean that deliveries are usually delivered straight into
bulk storage and subsequent processes, including resale to customers with the
minimum of checks. Seller was selected partly on its ability to meet this
requirement. Therefore if Seller breaches the warranty set out in clause 12.1 or
otherwise fails to perform its obligations under the Agreement, Buyer shall,
without prejudice to any other rights or remedies available to Buyer and any
other measures of damages, be entitled to compensation from Seller to put Buyer
in the position it would have been in had Seller complied with its obligations
under the Agreement, including:

12.3.1 if required by Buyer promptly replacing the Materials in question with
Materials acceptable to Buyer at no extra cost; and

12.3.2 indemnifying Buyer for all Losses suffered by Buyer to the extent they
are foreseeable at the date of the Agreement, including disposal costs of the
Materials not complying with clause 12.1, additional analytical costs,
additional transport costs, disposal and replacement of contaminated bulk
storage, tank cleaning costs and recall from and compensation to customers.

12.4 Each party warrants that it and its employees, contractors and agents shall
conduct themselves in such a way as to comply with the policies of the other
party relevant to the delivery of the Materials (including policies on safety
health and environment, alcohol and drugs and harassment in the workplace) and
acknowledge that behaviour which is incompatible with these policies may be
treated by the other party as a material breach of these Conditions. Copies of
the policies of each party, as amended from time to time, are available on
request.

12.5 If and to the extent that a party has provided or caused to be provided a
container for delivery of Materials into such container, such party shall be
responsible for ensuring that such container is clean and suitable prior to
loading of the Materials. Mere receipt of a tank-cleaning certificate shall not
discharge the obligation of such party.

12.6 THE WARRANTIES PROVIDED IN THIS CLAUSE 12 ARE EXCLUSIVE AND IN LIEU OF ALL
OTHER WARRANTIES, EITHER EXPRESS, IMPLIED, OR STATUTORY, REGARDING THE PRODUCTS,
INCLUDING ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Exhibit A to   Page 4 Supply Agreement   Terms and Conditions for Supply
Agreement  



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS FOR SUPPLY AGREEMENT

 

PURPOSE. NO STATEMENTS MADE BY SELLER’S EMPLOYEES OR REPRESENTATIVES, OR IN ANY
MATERIALS PREPARED BY OR FOR SELLER, OR IN RESPONSE TO ANY INQUIRIES FROM BUYER
WILL CONSTITUTE EXPRESS OR IMPLIED WARRANTIES BY SELLER.

12.7 THE WARRANTIES PROVIDED IN THIS CLAUSE 12 ARE FOR THE SOLE BENEFIT OF BUYER
AND ITS SUCCESSORS, WHO IS THE FIRST PURCHASER PURCHASING MATERIALS DIRECTLY
FROM SELLER AND DOES NOT EXTEND TO ANY SUBSEQUENT TRANSFEREE OR PURCHASER OF THE
MATERIALS. BUYER WILL NOT PROVIDE ANY REPRESENTATIONS OR WARRANTIES ON BEHALF OF
SELLER.

13 INTELLECTUAL PROPERTY

13.1 Seller warrants that:

13.1.1 neither the Materials supplied under these conditions nor any device or
processes embodied in them constitutes or involves an infringement of any
Intellectual Property Rights of any third party;

13.1.2 the Materials shall be delivered free of the rightful claim of any third
party by way of the infringement or alleged infringement of the Intellectual
Property Rights of any such third party; and

13.1.3 the Materials may be used or sold free of any rightful claim of any third
party by way of the infringement or alleged infringement of the Intellectual
Property Rights of any such third party but only insofar as Seller was aware at
the time of supply of the use Buyer intended to make of the Materials.

13.2 Seller shall defend, indemnify and hold harmless Buyer, the Buyer
Affiliates and their successors and assigns, against any and all claims,
demands, losses, costs or liability arising out of or resulting from Seller’s
breach of the warranty in clause 13.1. This clause 13 shall survive the
termination or expiry of the Agreement howsoever arising.

14 INDEMNITY

14.1 Seller Indemnification. Seller shall defend, indemnify and hold Buyer and
its Affiliates harmless against any and all claims, demands, proceedings,
losses, damages, liabilities, deficiencies and costs (“Claims”) to the extent
arising out of: (i) any breach of this Agreement by Seller; (ii) any negligence
or willful misconduct of Seller; and/or (iii) any patent infringement or
infringement of any other intellectual property rights with respect to the
Product(s) and/or Seller’s manufacturing processes. Buyer shall

promptly notify Seller of any such Claims, shall reasonably cooperate with
Seller in the defence of such Claims, and shall permit Seller to control the
defence and settlement of such Claims, all at Seller’s cost and expense.

Buyer Indemnification. Buyer shall defend, indemnify and hold Seller harmless
against any and all Claims to the extent arising out of the use of the
Material(s) by any person, except to the extent that such Claims are (i) the
result of any breach of this Agreement by Seller, or (ii) the result of any
defect in the Material(s) or (iii) caused by the negligence or willful
misconduct of Seller. Seller shall promptly notify Buyer of any such Claims,
shall reasonably cooperate with Buyer in the defence of such Claims, and shall
permit Buyer to control the defence and settlement of such Claims, all at
Buyers’ cost and expense.

Where personal injury, death, or loss of or damage to property is the result of
the joint negligence or misconduct of the parties, the parties expressly agree
to indemnify each other in proportion to their respective shares of such joint
negligence or misconduct.

14.2 In the event Buyer has access to a third party facility (including, without
limitation, a Facility) in connection with this Agreement, Buyer’s access may be
exercised by Buyer’s contractors or Carriers authorized under clause 28, in
which case Buyer shall be responsible for the acts or omissions of its
contractors and Carriers. Buyer shall indemnify, protect and hold harmless
Seller from Claims asserted against Seller due to the (A) acts or omissions,
(B) failure to comply with laws or governmental regulations, or (C) failure to
comply with the requirements and procedures of a Facility, by Buyer’s
contractors or Carriers.

14.3 This agreement to indemnify the other party shall not be negated or reduced
by virtue of the denial of insurance coverage by parties or Carrier’s insurers
of the occurrence or event which is the subject matter of the claims, and/or
refusal to defend the insured party. The other party shall have the right, but
not the duty, to participate in the defense of any claim or litigation with
attorneys of its own selection.

14.3 This clause 14 shall survive the termination or expiry of the Agreement
howsoever arising.

15 INTENTIONALLY OMITTED

16 HEALTH, SAFETY AND THE ENVIRONMENT

16.1 Seller shall comply with all relevant health, safety and environmental laws
relating to the

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Exhibit A to   Page 5 Supply Agreement   Terms and Conditions for Supply
Agreement  



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS FOR SUPPLY AGREEMENT

 

Agreement, Buyer, its employees, contractors, and agents (including hazard
identification and mitigation, personal protective equipment, electrical safety,
radiation safety, waste management, chemical handling, exposure to noise, use of
safe work practices, obtaining all required permits and licenses, and making all
required notifications and reports).

16.2 Seller shall comply with all applicable regulations and other legal
requirements (including all health and safety rules and regulations and other
regulatory and security requirements) concerning the manufacturing, packaging,
packing, delivery, sale and supply of the Materials and shall ensure that
complete and adequate information is given to Buyer sufficiently before the
first delivery of the Materials under the Agreement as to any condition
necessary to ensure that the Materials are safe and without risks to the health
and safety of any persons when properly used.

16.3 Seller shall comply with all applicable legal and regulatory requirements
and all appropriate non-statutory codes of practice and guidance notes issued by
government authorities relating to the safe and lawful supply and receipt of the
Materials and best industry standards.

16.4 Seller shall (where requested by Buyer) provide all such documentation and
information as Buyer shall reasonably request regarding Seller’s compliance with
Seller’s obligations in clauses 16.1, 16.2 and 16.3 (including the methods
Seller uses to identify and minimise health, safety and environmental hazards).

16.5 Seller shall keep Buyer indemnified against any and all Losses suffered or
incurred by Buyer as a result of or in connection with any breach by Seller of
this clause 16.

17 BUSINESS ETHICS

17.1 Seller shall ensure that neither it nor Seller’s employees and agents and
subcontractors shall act in conflict with the best interest of Buyer, Buyer
Affiliates and their employees, families or third parties in connection with the
Agreement, and in particular shall:

17.1.1 not purport to or violate any law or other legal requirement on behalf of
Buyer or any of the Buyer Affiliates;

17.1.2 ensure that all invoices and accounts relating to the Agreement are full
and accurate, and that any payments received from Buyer are received exclusively
on Seller’s own account and that no part in any way is transferred or promised
to any

representative of any government or political party; and

17.1.3 not offer, make or accept any substantial gifts extravagant entertainment
or any payments or benefits from or to any of Buyer, Buyer Affiliates and their
employees, their families or third parties concerned with the Agreement.

17.2 Seller’s obligation in clause 17.1 shall include establishing appropriate
precautions or policies to prevent its representatives from making or offering
gifts; providing entertainment, or paying loans or other consideration for the
purpose of influencing any act or decision of any of Buyer, Buyer Affiliates and
their employees, their families or third parties concerned with the Agreement.

18 BRIBERY AND CORRUPTION

18.1 Seller agrees with Buyer that it shall and that it shall procure that its
employees, officers, agents, sub-contractors and any other person who performs
services for Seller in relation to the Agreement shall comply with all
applicable laws, statutes, regulations and codes relating to bribery and other
corruption including the Foreign Corrupt Practices Act and Seller shall at
Buyer’s request and cost, provide Buyer with any reasonable assistance to enable
Buyer to perform any activity required by any relevant government or agency for
the purpose of complying with such anti bribery and corruption requirements.

18.2 Seller represents and warrants to Buyer that Seller and its employees,
officers, agents, sub-contractors and any other person who performs services for
Seller has not bribed or attempted to bribe and shall not bribe or attempt to
bribe Buyer or any of Buyer’s employees, officers, agents, representatives,
affiliates or persons acting on Buyer’s behalf.

19 INSURANCE

19.1 Each party shall maintain in force (with a reputable insurance company)
professional indemnity insurance, product liability insurance and public
liability insurance sufficient to cover the liabilities that may arise under or
in connection with the Agreement and shall (upon the request of the other party)
produce both the insurance certificate giving details of cover and the receipt
for the current year’s premium in respect of each insurance.

19.2 The insurance specified in this clause 19 shall extend to indemnify each
party against any claim for which the other party or any employee, agent or
subcontractor of the other party may be legally liable under the Agreement.

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Exhibit A to   Page 6 Supply Agreement   Terms and Conditions for Supply
Agreement  



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS FOR SUPPLY AGREEMENT

 

19.3 If either party shall fail upon request to produce to the other party
satisfactory evidence that there is in force any of the insurances required
under these conditions then and in such case the other party may effect and keep
in force any such insurance and pay such premium or premiums that may be
necessary for the purpose and from time to time deduct the amount so paid from
any monies due or which may become due to the party or recover the same as a
debt due from the party.

20 USE OF BUYER’S NAME

Seller agrees that it shall not use Buyer’s name in any promotional material,
advertising, leaflet or brochure or upon termination or expiry of the Agreement
suggest a continuing association with Buyer without Buyer’s prior written
consent.

21 ENTIRE CONDITIONS, SEVERABILITY, AMENDMENTS, WAIVERS AND RIGHTS

21.1 The Agreement constitutes the entire agreement between the parties in
relation to the subject matter of the Agreement and supersedes any previous
Agreement, Agreement or agreement whether written or oral between the parties in
relation to that subject matter.

21.2 If any term or other provision of the Agreement is held by any competent
authority to be invalid, illegal or unenforceable, then all other terms and
provisions or unaffected parts of it or any other part of it shall remain valid
and enforceable so long as the economic or legal substance of the transactions
contemplated by it is not affected in any manner adverse to any party.

21.3 The Agreement shall not be assigned by either party without the prior
written consent of the other, such consent not to be unreasonably withheld or
delayed, except that Buyer may without consent assign in whole or in part to a
Buyer Affiliate or to a successor in business. Notwithstanding the foregoing,
each party may assign this Agreement to any person or entity acquiring all or
substantially all of the assets of the respective party without the prior
written consent of the other party.

21.4 No amendment or variation of the terms of the Agreement shall be effective
unless it is in a written document signed by both parties.

21.5 No failure, delay, relaxation or indulgence in exercising or non-exercise
by either party of any of its rights under or in connection with the Agreement
shall operate as a waiver or release of this right then or in the future. Any
such waiver or release must be

specifically granted in writing signed by the party granting it and shall:

21.5.1 be confined to the specific circumstances in which it is given and to
which it relates;

21.5.2 not affect any other enforcement of the same or any other right; and

21.5.3 be revocable at any time in writing unless it is expressed to be
irrevocable.

21.6 The rights and remedies of each party under the Agreement shall be
cumulative, in addition to and not exclusive of any rights or remedies of that
party under law. Each party may exercise each of its rights as often as it shall
think necessary. Any right or remedy expressly included in any provision of the
Agreement (or the exercise thereof) shall not be considered as limiting Buyer’s
rights or remedies under any other provision of the Agreement or otherwise (or
the exercise thereof).

21.7 Nothing in the Agreement is intended to, or shall be deemed to, establish
or imply any partnership, joint venture, employment, agency or fiduciary
relationship between the parties. Neither party shall have, nor represent that
it has, any authority to make or enter into any commitments on behalf of the
other party or otherwise bind the other party in any way.

22 NOTICES

Except as specifically provided otherwise in the Agreement, any notice, demand
or other communication shall be in writing and may be serviced only by sending
it by pre-paid recorded delivery, registered post or by delivering it personally
to the address set out on the front page of the Agreement and shall be deemed
duly served 2 Working Days after posting and in proving service of the same it
shall be sufficient to prove that such letter was properly addressed at the
address referred to above and delivered to that address or into the custody of
the postal authorities as a pre-paid recorded delivery, registered post letter.
For the avoidance of doubt, notice given under the Agreement shall not be
validly served if sent by e-mail. The provisions of this clause 22 shall not
apply to the service of any proceedings or other documents in any legal action.

23 THIRD PARTY RIGHTS

The parties agree that Buyer Affiliates may (with the intention to confer a
benefit on them) in their own right enforce the Agreement, so that they shall be
able to buy Materials from Seller on the same terms and conditions as Buyer.
Other than that, nothing in the

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Exhibit A to   Page 7 Supply Agreement   Terms and Conditions for Supply
Agreement  



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS FOR SUPPLY AGREEMENT

 

Agreement is intended to confer any benefit on any third party (whether referred
to by name, class, and description or otherwise) or any right to enforce a term
contained in the Agreement.

24 REACH and CLP Regulations – Demo Phase

24.1 During the Demo Phase, the Buyer guarantees that all Materials supplied to
Buyer are fully compliant with REACH and CLP. In particular, all Materials
supplied must have been registered with ECHA by the deadline appropriate to the
tonnage and must be provided with accurate and compliant safety data sheets.

24.2 During the Demo Phase, the Buyer guarantees that Buyer’ end-uses for
Materials have been included in the REACH registration dossiers submitted to
ECHA. The Buyer shall inform Seller of any known end-uses that were not included
in the submitted dossier, or were rejected by ECHA.

24.3 During the Demo Phase, the Buyer shall inform Seller of any potential
change in the REACH status of Materials they supply to Buyer, such as Member
States asking for products to be placed on the candidate list for consideration
as “substances of very high concern”.

25 REACH and CLP Regulations – Commercial Offtake Phase

25.1 During the Commercial Offtake Phase, the Seller guarantees that all
Materials supplied to Buyer are fully compliant with REACH and CLP. In
particular, all Materials supplied must have been registered with ECHA by the
deadline appropriate to the tonnage and must be provided with accurate and
compliant safety data sheets.

25.2 During the Commercial Offtake Phase, the Seller guarantees that Buyer’
end-uses for Materials have been included in the REACH registration dossiers
submitted to ECHA. The Seller shall inform Buyer of any known end-uses that were
not included in the submitted dossier, or were rejected by ECHA.

25.3 During the Commercial Offtake Phase the Seller shall inform Buyer of any
potential change in the REACH status of Materials they supply to Buyer, such as
Member States asking for products to be placed on the candidate list for
consideration as “substances of very high concern”.

26 FORCE MAJEURE

In the event either party is rendered unable, wholly or in part, to perform its
obligations under the Agreement (other than to make payments due under the

Agreement) due to acts of God, floods, fires, explosions, extreme heat or cold,
earthquake or storm, strikes, lockouts or other industrial disturbances, wars,
acts of terrorism or sabotage, or any law, rules, order or action of any court
or instrumentality of the federal or any state government, or for any other
cause or causes beyond its reasonable control, it is agreed that upon such
party’s giving notice and full particulars of such force majeure to the other
party, the obligations of the party giving such notice shall be suspended from
the date of the other party’s receipt of such notice and for the continuance of
any inability so caused, but for no longer period, and such cause shall, so far
as possible, be remedied with all reasonable dispatch. The term “force majeure”
shall not apply to those events merely making it more difficult or costly for
either party to perform their obligations under the Agreement. It is further
agreed that at the conclusion of any force majeure event, neither party shall
have any obligation to the other with respect to any quantities of Materials not
delivered as a consequence of such force majeure event. No condition of force
majeure shall operate to extend the terms of the Agreement.

27 [**]

28 FACILITY ACCESS AND INSURANCE

Each transport truck/tank car or agent appointed by Buyer (“Carrier”) shall
first be approved in writing by Seller, in its sole discretion, as a condition
to Facility access. Such approval shall remain in effect until (i) revoked by
Seller, in its sole discretion, or (ii) Seller receives written notice of
revocation from Buyer. Buyer and its designated Carriers shall comply with
(a) all applicable governmental and local authority regulations, (b) all
operating and safety procedures of Seller, and (c) any other applicable
requirements of whatever nature in force at the Facility. It shall be the
absolute responsibility of Buyer and each Carrier to fully understand, and
comply with, the requirements of the Facility current at all times this
Agreement is in effect. Notwithstanding anything to the contrary express or
implied in the Agreement, if any Carrier nominated by the Buyer does not comply
with the foregoing provisions or any of them, Seller may refuse to connect or
load the Carrier in question. Buyer shall cause its Carriers who will be
accessing the Facility in connection with this Agreement to carry and maintain,
at its sole expense, with reliable insurance companies acceptable to Seller and
authorized to do business in the state or area in which the Facility is located,
at least the minimum insurance coverage as required by each party in clause 19.

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Exhibit A to   Page 8 Supply Agreement   Terms and Conditions for Supply
Agreement  



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS FOR SUPPLY AGREEMENT

 

29 CLAIMS

Any controversy or claim regarding the quality or quantity of Materials is
time-barred unless Buyer submits written notice thereof to Seller within ten
(15) days of delivery of Materials. Further, any actions to enforce any rights
or obligations under the Agreement must be filed in court against the other
party no later than one (1) year after the date on which the alleged breach of
the Agreement occurred.

30 GOVERNING LAW AND JURISDICTION

30.1 The Agreement and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes and/or
claims) shall be governed by and construed in accordance with New York law
(excluding any conflict-of-laws, rules or principles which may refer the laws of
the State of New York to the laws of another jurisdiction).

30.2 Each party irrevocably agrees that the federal courts located in the
Borough of Manhattan in New York, New York shall have exclusive jurisdiction to
settle any dispute or claim arising out of or in connection with the Agreement
or its subject matter or formation (including non-contractual disputes or
claims).

30.3 In the event that any dispute or claim of any sort arising out of this
Agreement and or any dispute or claim concerning competent court and/or
jurisdiction and/or execution of any award granted by a foreign court or
arbitration panel should lie in a jurisdiction in which trial by jury is
standard or may be demanded, each of the parties irrevocably waives any right to
demand or request a trial by jury, and agrees to take such further action as it
is necessary to petition or apply for a trial without a jury.

31 COSTS; EXPENSES AND ATTORNEYS’ FEES

If either party commences any action or proceeding against the other party to
enforce or interpret this Agreement, the prevailing party in such action or
proceeding, upon entry of a final unappealable decision , shall be entitled to
recover from the other party the actual costs, expenses and reasonable
attorneys’ fees (including all related costs and expenses), incurred by such
prevailing party in connection with such action or proceeding and in connection
with obtaining and enforcing any judgment or order thereby obtained.



 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Exhibit A to   Page 9 Supply Agreement   Terms and Conditions for Supply
Agreement  



--------------------------------------------------------------------------------

EXHIBIT B

PRODUCT SPECIFICATIONS FOR RENEWABLE ISOOCTANE

 

LOGO [g393261logo.jpg]

Product Specifications

 

Product Code: IBF007

Product Description: Renewable Isooctane

 

Synonyms:

2,2,4-Trimethylpentane

2,3,4-Trimethylpentane

 

 

Chemical Formula:

C8H8

Molecular Weight:

114.23

 

CAS Number:

Mixture

540-84-1 & 565-75-3

 

Physical Properties

  

Methods

  

Specification

  

Units

Appearance at 60°F (15°C)    Visual    Bright and Clear    Density at 60°F
(15°C)    ASTM D4052    Report    kg/m3 Bio Content**    ASTM D6866    >90%   
%m/m Water (mg/kg)    ASTM D6304    <150    ppm Olefin    ASTM D1319    <5.0%   
vol % Sulfur Content (mg/kg)    ASTM D5453    <10.0    ppm Reed Vapor Pressure
   ASTM D5191-13    Report    psi Research Octane Number (RON)    ASTM D2699   
>95    GC Analysis – C8    Gevo F36    >95%    wt%

Note: All material will be made from renewable isobutanol.

 

** At this point we do not analyze each batch of isooctane for compliance to the
bio content specification. Periotic testing is completed to confirm the process
is within control and producing with in specification material. Significant
changes in production operations shall be cause for recertifying these limits
with every batch.

Gevo, Inc.  |  345 Inverness Drive South, Building C, Suite 310 | Englewood, CO
80112 | Tel: (303) 858-8358 | Fax: (303) 858-8431 | www.gevo.com

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Exhibit B to   Page 1 Supply Agreement   Product specifications for renewable
isooctane  



--------------------------------------------------------------------------------

EXHIBIT C

PRODUCT SPECIFICATIONS FOR HIGH OCTANE PARAFFINIC HYDROCARBONS

 

LOGO [g393261logo.jpg]

Product Specifications

 

Product Code: IBF003

Product Description: High Octane Paraffinic Hydrocarbons

 

Synonyms:    Chemical Formula: Butane Homopolymers    Paraffins Molecular
Weight:    CAS Number: Mixture    Mixture

 

Physical Properties

  

Methods

  

Specification

  

Units

Appearance at 60°F (15°C)    Visual    Bright and Clear    Density at 60°F
(15°C)    ASTM D4052    Report    kg/m3 Bio Content    ASTM D6866    >85%   
%m/m Water (mg/kg)    ASTM D6304    <150    ppm Olefin    ASTM D1319    <5.0%   
vol % Sulfur Content (mg/kg)    ASTM D5453    <10.0    ppm Reed Vapor Pressure
   ASTM D5191-13    Report    Research Octane Number (RON)    ASTM D2699    >95
   GC Analysis – C8    Gevo F36    >80%    wt%

Note: All material will be made from renewable isobutanol.

Gevo, Inc.  |  345 Inverness Drive South, Building C, Suite 310 | Englewood, CO
80112 | Tel: (303) 858-8358 | Fax: (303) 858-8431 | www.gevo.com

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

 

Exhibit C to   Page 1 Supply Agreement   Product specifications for high octane
paraffinic hydrocarbons  